Electronically Filed
                                                       Supreme Court
                                                       SCPR-XX-XXXXXXX
                                                       20-OCT-2020
                                                       02:09 PM
                                                       Dkt. 6 OGP


                             SCPR-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    IN RE NANCY RYAN, Petitioner.


                           ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson JJ.,
   and Intermediate Court of Appeals Associate Judge Leonard,
                  assigned by reason of vacancy)

          Upon consideration of the petition to resign and

surrender her license to practice law in the State of Hawai#i,

filed by attorney Nancy Ryan, pursuant to Rule 1.10 of the Rules

of the Supreme Court of the State of Hawai#i (RSCH), and the

affidavits submitted in support thereof, we conclude that

Petitioner Ryan has fully complied with the requirements of RSCH

Rule 1.10.    Therefore,

          IT IS HEREBY ORDERED that the petition is granted.

          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that the Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner Nancy Ryan, attorney number 3476, from the

roll of attorneys of the State of Hawai#i, effective with the

filing of this order.

          DATED:   Honolulu, Hawai#i, October 20, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Katherine G. Leonard




                                 2